Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	This office action is in response to the amendment filed on 07/23/2021.
Status of Claims
2.	Claims 1-18 and 20 are pending.
	Claim 19 is canceled.
	Claim 20 is amended.
	Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-12, 14-16 and 19-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Cheng (USPPGPub N 20180204270, referred to as Cheng).
 Regarding claims 1 and 14:

Cheng teaches receiving an instruction for customizing a virtual item, (Cheng, provides virtual item information according to the target data object information when receiving a request for displaying a virtual item list, [0011] wherein based on the data object information, generates a virtual item, and adds the virtual item to the list of candidate virtual items, [0138] ); 
Cheng teaches displaying a window on the live broadcast interface in response to the instruction, (Cheng, Figs. 4(A-D) shows live broadcast interface, [0137], [0126]); 
Cheng teaches acquiring a custom content through the window input by the first user, wherein the custom content is configured to define a form of the virtual item, (Cheng, receiving a request for sending a virtual item; the client terminal in the information publishing subsystem may provide the first user interface according to the user request, which may display the information posted by the second user client terminal of the information publishing subsystem such as video, audio, picture, article, based on the specific form of information [0130], [0137], [0152], Fig. 5);
Cheng teaches generating the virtual item based on the custom content, (Cheng, Fig. 4(B), as shown at 404 in the interface shown in FIG. 4(A), a button may be displayed in the form of a picture [0137], [0138]; and 
 displaying the virtual item on the live broadcast interface, (Cheng, Fig. 4(B), [0154], Fig. 5).
Regarding claim 2:
Cheng teaches the method according to claim 1, wherein the custom content comprises a text or graphics, and said generating the virtual item comprises: taking the text or graphics as the virtual item; or beautifying the text or graphics to generate the virtual item, (Cheng, as shown at 404 in the interface shown in FIG. 4(A), a button may be displayed in the form of a picture such as "gift box". When the user clicks the button, the first user client terminal may provide selectable virtual items information. If the data object placed in the information publishing subsystem is determined in advance and is fixed, a virtual item may be generated by the server of the information publishing subsystem according to the data object information in advance and placed to the client terminal, Figs. 4(A-B), [0137]-[0138]).
Regarding claim 3:
Cheng teaches the method according to claim 1, wherein the custom content comprises description of the virtual item, the description comprises key information and non-key information, and the key information is configured to define an overall form of the virtual item, and said generating the virtual item comprises: determining a first virtual item from a plurality of preset virtual items based on the key information; and regulating the first virtual item to generate a second virtual item, (Cheng, the virtual item is 
Regarding claims 4 and 5:
Cheng teaches the method according to claim 3, wherein said regulating the first virtual item comprises: regulating the first virtual item based on the non-key information to generate the second virtual item; or regulating the first virtual item in a regulation operation on the first virtual item to generate the second virtual item, (Cheng, a received virtual item list associated with the second user client terminal may also be displayed at the first user interface, as shown at 406, which includes the virtual item generated according to the data object information. Such virtual items may be displayed in a static form, or a dynamic form such as a display of an animation, as shown in FIG. 4(D), [0144]).
Regarding claim 6:
Cheng teaches the method according to claim 1, wherein the custom content comprises a picture obtained by shooting a material object, and said generating the virtual item comprises: extracting features of the material object in the picture; determining a third virtual item from a plurality of 
Regarding claim 7:
Cheng teaches the method according to claim 6, wherein said regulating the third virtual item comprises: regulating the third virtual item based on the features of the material object to generate the fourth virtual item; or regulating the third virtual item in a regulation operation on the third virtual item to generate the fourth virtual item, (Cheng, when the target virtual item in the received virtual item list is operated, as shown at 410 in FIG. 4(E), the information of the data object corresponding to the target virtual item may also be provided in the preset network transaction system, such as the name, price, inventory, and brief introduction information of the product, [0144]).
Regarding claim 8:
Cheng teaches the method according to claim 1, further comprising: displaying an input window for inputting a numerical value of the virtual item; displaying a payment window for paying the numerical value when acquiring the numerical value; and displaying the virtual item on the live broadcast interface based on that payment is completed, (Cheng, the information of the data object corresponding to the target virtual item may also be provided in the preset network transaction system, such as the name, price, inventory, and brief introduction information of the product, [0144], after the client terminal of the network transaction system is opened, specific operations such as purchase and payment may also be performed and if the user finally conducts purchase operation, the page conversion is achieved, [0145]).
Regarding claim 9:
Cheng teaches the method according to claim 1, further comprising: transmitting a request for presenting the virtual item to a server, wherein the server is configured to transmit information for displaying the virtual item to terminals, wherein the terminals are used by users in a live broadcast room of the second user, (Cheng, when the first user client terminal associated with the virtual space submits a request to obtain the data object information, the access subsystem extracts the data object list corresponding to the second user associated with the virtual space 
Regarding claims 10, 15 and 16:
Cheng teaches the method according to claim 1, further comprising: displaying an information input window, wherein the information input window is configured to acquire descriptive information of the virtual item, and the descriptive information is described by the first user, (Cheng, the requested information of the data object corresponding to the target virtual item may also be provided in the preset network transaction system, such as the name, price, inventory, and brief introduction information of the product, [0144], Fig. 4(E)). 
Regarding claim 11:
Cheng teaches the method according to claim 10, further comprising: transmitting the descriptive information to a server, wherein the server is configured to transmit the descriptive information to terminals, wherein the terminals are used by users in a live broadcast room of the second user, (Cheng, a received virtual item list associated with the second user client terminal may also be displayed at the first user interface, [0144], Fig. 3/item S304).
Regarding claim 12:

Regarding claim 19:
Cheng teaches a terminal, comprising: one or more processors; and one or more memories configured to store at least one instruction executable by the one or more processors; wherein the one or more processors are configured to execute the at least one instruction to implement the method according to claim 1, (Cheng, Fig. 11).
Regarding claim 20:
Cheng teaches a non-volatile computer readable storage medium storing at least one instruction executable by a processor of an electronic equipment to implement the method according to claim 1, (Cheng, embodied in the form of a software product that is stored in a storage medium such as a ROM/RAM, a magnetic disk, an optical disk, etc., including instructions for enabling a computing device, [0262]).
 Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Cheng (USPPGPub N 20180204270, referred to as Cheng), and further in view of Yang (USPPGPub N 20190201789, referred to as Yang).
Regarding claims 13, 17 and 18: 
Cheng does not specifically teach the method according to claim 1, further comprising: receiving scoring information, wherein the scoring information is configured to evaluate ability of the first user to customize the virtual item; and displaying the scoring information on the live broadcast interface. However, Yang teaches an interface of scores of an equipment purchase manner, [0192], Fig. 14. It would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate Yang with the teaching of displaying the scoring information into the invention of Cheng for the purpose of rating the purchased product.
Response to Arguments
5.	Applicant's arguments filed 07/23/2021 related to claims 1-18 and 20 have been fully considered but they are not persuasive.
In reference to Applicant's argument: 
However, the server of Cheng does not display the live broadcast interface, so it cannot be equal to the first terminal performing the method of claim 1 and the request for displaying a virtual item list sent to the server also cannot be equal to the instruction for customizing a virtual item in claim 1
Examiner’s response:

In reference to Applicant's argument:
“the virtual item, such as 404 in Fig. 4(B), is generated according to data object in the network transaction system rather than according to the custom content input by the user watching the live broadcast interface in the client terminal” …”Applicant respectfully submits that Cheng fails to teach or suggest at least the elements "receiving an instruction for customizing a virtual item; displaying a window on the live broadcast interface in response to the instruction”
Examiner’s response:
The second paragraph limitation cites: “displaying a window on the live broadcast interface in response to the instruction”. Cheng teaches that the client terminal in the information publishing subsystem may provide the first user interface according to the user request, [0137], Figs. 4(A-D) wherein the user request is instruction. As shown in FIG. 4(B), in the virtual item list, a virtual item generated according to the data object of a lotion class shown in 404 may be included, and the user may use this virtual item to send a gift to the second user. Therefore, based on the data object information, generates a virtual item, and adds the virtual item to the list of candidate virtual items is generating the virtual item based on the custom content, [0138]. 
.
Conclusion
6.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Contact Information
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIVKA A RABOVIANSKI whose telephone number is (571)270-1845.  The examiner can normally be reached on 10 am Monday -7pm Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on (571) 272-4195.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JIVKA A RABOVIANSKI/Primary Examiner, Art Unit 2426                                                                                                                                                                                                        August 17, 2021